Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Final Office Action replaces the Final Office Action dated 29 July 2021 and the time period for reply is restarted as per MPEP 716.01 (“Where the citation of a reference is incorrect or an Office action contains some other error that affects applicant’s ability to reply to the Office action and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected . . .). 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Claims 1-5, 7, 8, 10-13 and 17-21 are pending and presented for examination. Claim 1, 8, 10 & 20 were amended, 9 was cancelled, and claim 21 newly added via the instant amendment dated 24 June 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 24 June 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-5 under 35 U.S.C. 103(a) over Pieterzak in view of Nalepa is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Nalepa fails to describe or suggest the presently claimed ammonium compounds” (Remarks at 8). However, Nalepa explicitly discloses addition of ammonium bromide.

The rejection of claims 1-5 under 35 U.S.C. 103(a) over Pietrzak in view of Fukumoto is WITHDRAWN as Fukumoto discloses a minimum value of 9.1% which is greater than the 8% claimed for the I promoter.

The rejection of claims 1-5, 7, 8, 11-13 and 17-20 under 35 U.S.C. 103(a) over Pietrzak in view of Olson is WITHDRAWN over the instant amendment as Olson does not disclose that the surface layer comprises a reaction product as claimed as it was not utilized in rejecting previously pending claim 9 which was drawn to such. As is the dependent rejection of claims 9-10 over the same in further view of Fukumoto as Fukumoto discloses 9% whereas the claims require at most 8% as discussed supra.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietrzak in view of WO2013009983 to Nalepa et al. (hereinafter, “Nalepa-2 at __”; the US PG Pub version of which was cited by Applicants in the Information Disclosure Statement filed on 24 June 2021)
Regarding claims 1, 3, 4 and 7, Pietrzak discloses a nitrogen-containing activated carbn comprising an activated carbon comprising nitrogen in a surface layer thereof (Pietrzak at “Table 4”, 5.2-8.2%), the activated carbon comprising a core nitrogen (5-8.1%, Id.), wherein the surface has a higher concentration of N than the core (Id.) which is formed with surface treatment via ammonia (Id.).
However, Pietrzak does not expressly state addition of a bromide or iodide promoter nor that the surface is treated with an ammonium compound.

Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the product of Pietrzak in view of the Br/Cl content of Nalepa-2 (From the ammonium and calcium bromides). The teaching or suggested motivation in doing so is an increase in mercury removal (Nalepa-2 at page 9-10 “tables”) and an increase in PIO (Nalepa-2 at page 9-10 “tables”).
Concerning claim 2, given the size of the surface layer species, it will be minuscule, meeting ~0.001~49% compared to the radius (Id.).
With respect to claim 5, pyridine is disclosed (Pietrzak at “Table 4”).

Claims 1-5, 7, 8, 10-13 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietrzak in view of Nelepa-2 and Olson.
Regarding claims 1, 3, 4, 7 and 21, Pietrzak discloses a nitrogen-containing activated carbn comprising an activated carbon comprising nitrogen in a surface layer thereof (Pietrzak at “Table 4”, 5.2-8.2%), the activated carbon comprising a core nitrogen (5-8.1%, Id.), wherein the surface has a higher concentration of N than the core (Id.) which is formed with surface treatment via ammonia (Id.).
However, Pietrzak does not expressly state addition of a bromide or iodide promoter nor that the surface is treated with an ammonium compound.
Nalepa-2 in a method of capturing mercury with activated carbon (Nelepa-2 at [0004) discloses addition of ammonium bromide and calcium bromide (5%, Nalepa-2 at [0029]) which meets both the bromide promoter and the ammonium source.

	Olson in a method of forming activated carbon for mercury removal discloses addition of a secondary halogen or halide promoter (HI, [0021] & [0035]) and can be added at the same time of separately location-wise (Olson at [0094]-[0095]). General deposition of the ammonia gas occurs in Pietrzak via vaporizing the ammonia to deposit on the surface. The promoter is added at 1-15% which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.04, Olson at [0030]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the product of Pietrzak in view of the secondary component of Olson. The teaching or suggested motivation in doing so being to further increase activity and mercury capacity (Olson at [0014]).
Concerning claim 2, given the size of the surface layer species, it will be minuscule, meeting ~0.001~49% compared to the radius (Id.).
With respect to claim 5, pyridine is disclosed (Pietrzak at “Table 4”).
	As to claims 8, 10-13 and 17-19, Pietrzak discloses a method of making a N-containing activated carbon (Pietrzak at 1276 R col) comprising:
Contacting AC with a N-containing compound that is deposited to form a surface layer thereon (Id.) whereinth sorbent comprises AC comprising N in the surface layer thereof and the core contains N at a lower amount than that of the surface (Pietrzak at Id. & “Table 4”);
	However, Pietrzak does not expressly state promoting the AC with a bromide/iodide promoter in a mercury-containing gas to form the sorbent.

	Olson discloses adding HI (as a secondary promoter) to a mercury containing gas ([0014]], [0024] & [0035]) at the same time or separately location-wise (Olson at [0094]-[0095]). General deposition of the ammonia gas occurs in Pietrzak via vaporizing the ammonia to deposit on the surface and the promoter is added at 1-15% (supra).
	With respect to claim 20, the rejection of claim lfrom above is incorporated by reference. Olson discloses that the activated carbon can be utilized for mercury gas treatment (Pietrzakdiscloses it can be used in general gas treatment in the "Introduction" section) to reduce the mercury content in the gas by contactingthe sorbent with the mercury containinggas to form a mercury-containing sorbent and separating at least some of the mercury-sorbent composition rom the mercury-containing gas (Olson at "Claim 1").

Conclusion
Claims 1-5, 7, 8, 10-13 and 17-21 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796